Citation Nr: 0601723	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 from April 30, 2002 for 
convalescence following surgery.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
postoperative left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal a July 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
September 1956 to September 1959, appealed that decision to 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board notes that the veteran is presently service 
connected for residuals of a right inguinal hernia and for a 
scar of the left groin that resulted from a lymph node 
excision.  Although the veteran submitted a claim of 
entitlement to service connection for a left inguinal hernia 
in October 1994, service connection for this condition was 
denied in July 1995.  The veteran did not appeal the denial 
of this decision; and it represents a final decision for VA 
purposes.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).  

In April 2002, the veteran underwent surgery for a left 
inguinal hernia.  In June 2002, he submitted a request for a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30 based 
on a period of convalescence following surgery. See 38 C.F.R. 
§ 4.30(a).  Under the applicable criteria of 38 C.F.R. 
§ 4.30, a temporary total disability rating will be assigned, 
effective from the date of a hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge, if 
the hospital treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more. Id.

In a July 2002 rating decision, the RO denied the veteran's 
claim of entitlement to a total evaluation under 38 C.F.R. 
§ 4.30 on the basis that the April 2002 surgery was for the 
veteran's nonservice-connected left inguinal hernia rather 
than his service connected right inguinal hernia.  The 
veteran appealed the rating decision and subsequently 
received a February 2003 Statement of the Case regarding this 
issue.  In March 2003, the veteran requested service 
connection again for a postoperative left inguinal hernia.  
This request was denied in a May 2003 rating decision after 
the RO determined that new and material evidence sufficient 
to reopen the veteran's left inguinal hernia claim had not 
been submitted.       

As to the issue on appeal, the Board is of the opinion that 
appropriate notice of the Veterans Claims Assistance Act of 
2000 (VCAA) has not been provided to the veteran and this 
procedural defect must be addressed prior to final appellate 
review.  In this regard, the Board observes that the record 
on appeal contains no document that informs the veteran of 
the information or evidence necessary to substantiate his 
claim for a temporary total rating under the provisions of 
38 C.F.R. § 4.30 for convalescence following surgery.  
Although the RO provided the veteran with two letters dated 
in August 2002 that notified the veteran of the VCAA in 
general, these letters did not (1) reference the veteran's 
claim under 38 C.F.R. § 4.30, (2) notify the veteran as to 
the evidence the VA would provide in regards to his claim or 
(3) set forth the evidence the veteran was to provide.  The 
United States Court of Appeals for Veterans Claims (the 
"Court") has indicated that such specific notice is 
required to comply with the VCAA. Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 4.30, and 38 C.F.R. § 3.159, the regulation enacted by the 
VA to implement the VCAA, were included in the February 2003 
Statement of the Case provided to the veteran.  However, the 
Court has strictly construed the VA's obligation to provide 
the appropriate VCAA content-complying notice to a claimant. 
Id.  In this regard, notice consistent with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and 
Quartuccio, must inform a claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Furthermore, as indicated 
in 38 C.F.R. § 3.159(b), in what can be considered a fourth 
element of the requisite notice, the VA must also request 
that a claimant provide any evidence in the claimant's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1); 38 U.S.C.A. § 5103A(g).  As these procedural 
requirements were not met in this case, the appeal must be 
remanded.  

In addition, the Board notes that the veteran's 
representative argued in an October 2004 Brief and at the 
veteran's April 2005 BVA hearing that the issue of whether 
new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
left inguinal hernia is inextricably intertwined with the 
issue on appeal.  The Board agrees.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).  In doing so, the Board also observes 
that the veteran's representative submitted a memorandum in 
February 2004 indicating that he was submitting additional 
evidence to be "considered in conjunction with [the 
veteran's] pending appeal concerning entitlement to service 
connection for [a] left inguinal hernia" and for entitlement 
to a temporary total evaluation for convalescence following 
surgery.  The February 2004 statement of the veteran's 
representative, liberally construed, should be considered 
disagreement with the denial of service connection for a 
postoperative left inguinal hernia. See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.201; see also Gallegos v. Gober, 14 Vet. App. 
50 (2000) (VA should liberally interpret a written 
communication which may constitute an NOD under the law.), 
rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 
2002) (the language of 38 C.F.R. § 20.201 properly 
implemented 38 U.S.C. § 7105, and assuming that the 
[claimant] desired appellate review, meeting the requirement 
of § 20.201 was not an onerous task); Gallegos v. Principi, 
16 Vet. App. 551 (2003) (per curiam).  To date, however, the 
RO has not issued a Statement of the Case in response to what 
is construed as the veteran's Notice of Disagreement.  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to remand the issue to the RO for 
appropriate action. See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("thus, the next step was for the RO to issue 
an SOC on the denial of the [ ] claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC").  As such, this issue is being 
returned to the RO for issuance of a Statement of the Case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the VA will notify the veteran if further action on his part 
is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  
In doing so, the RO is asked to ensure 
that the veteran is notified of the 
information or evidence necessary to 
substantiate his claim for a temporary 
total rating pursuant to 38 C.F.R. 
§ 4.130 for convalescence following 
surgery, as well as the division of 
responsibilities between the VA and the 
veteran for obtaining evidence.  The 
veteran should also be asked to submit 
any relevant evidence in his possession 
concerning his claim. 

2.  The RO should issue a Statement of 
the Case with respect to the veteran's 
February 2004 Notice of Disagreement with 
the May 2003 rating decision that found 
that new and material evidence had not 
been received to reopen the claim of 
entitlement to service connection for a 
postoperative left inguinal hernia.  The 
veteran should be advised of the need to 
submit a Substantive Appeal to continue 
with his appeal as to this issue and the 
time limit in which to do so.

When the development requested has been completed, the RO 
should readjudicate the veteran's claim of entitlement to a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 from April 30, 2002, for convalescence following 
surgery.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case on this issue, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidence, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

